Citation Nr: 1425431	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  10-30 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from July 1989 to October 2001.  He also had subsequent Reserve Duty.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).

This matter, along with service connection for a bilateral knee disorder, and lower back disorder, was remanded by the Board in December 2012 for additional development.  In an April 2013 rating decision, the RO granted service connection for the Veteran's bilateral knee and lower back disorder claims.  As such, those issues are no longer before the Board.

In January 2014, the Board sought an expert opinion regarding the diabetes claim, from the Veterans Health Administration (VHA).  Such opinion was received from VHA in March 2014.

In May 2014, the Veteran submitted additional evidence.  He indicated that he did not waive such evidence and requested that his case be remanded to the RO.

Finally, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of Virtual VA and VBMS reveals that the evidence is either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action on his part is required.




REMAND

Inasmuch as the Board regrets the additional delay of this matter, a remand is required before the claim can be properly adjudicated. 

As noted in the Introduction, in May 2014, the Board received additional evidence from the Veteran.  Indeed, subsequent to the March 2014 VHA opinion, he submitted a May 2014 letter/opinion from his current private treating endocrinologist.  The Veteran indicated that he did not wish to waive his right to have the RO consider this additional evidence submitted and requested for his case to go back to the RO for review in the first instance.  See May 2014 correspondence.  The Board also notes that subsequent to the most recent March 2013 Supplemental Statement of the Case (SSOC), the Veteran also submitted his personal statement, without a waiver.

Thus, in providing the Veteran a full opportunity to have both the AOJ and the Board adjudicate his appeal, the Board is remanding the appeal back to the RO/AMC for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2013); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO/AMC should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



